                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 19–11–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 AARON MATTHEW MANNING,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on September 4, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Aaron Matthew Manning’s

guilty plea after Manning appeared before her pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to two counts of distribution of

                                           1
child pornography in violation of 18 U.S.C. § 2252(a)(2) as set forth in Counts I

and II of the Indictment. Defendant further admits to the forfeiture allegation in

the Indictment. In exchange for Defendant’s plea, the United States has agreed to

dismiss Counts III, IV, and V of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

36), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Aaron Matthew Manning’s motion to

change plea (Doc. 24) is GRANTED and Aaron Matthew Manning is adjudged

guilty as charged in Counts I and II of the Indictment.

      DATED this 24th day of September, 2019.




                                         2
